Citation Nr: 0207974	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-12 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for manic-depressive 
(bipolar) disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to September 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for PTSD and for manic depression.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2000, a transcript of 
which has been associated with the claims file.

The issues on appeal were originally before the Board in July 
2000 at which time they were remanded for additional 
evidentiary development and adjudicative determinations.  

The RO most recently affirmed the determination previously 
entered in November 2001.

The case has been returned to the Board for further appellate 
review.

In statements dated in November and December 1997, the 
veteran claimed entitlement to service connection for 
emphysema and nicotine addiction.  These issues have been 
neither procedurally prepared nor certified for appellate 
review and are referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter, nor was a 
psychosis disabling to a compensable degree during the first 
post service year.

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

4.  The probative, competent medical evidence of record shows 
that the veteran does not have PTSD.

5.  The probative, competent medical evidence of record shows 
that the veteran's psychiatric symptomatology, no matter how 
diagnosed or claimed, is not related to any incident of 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001), 5107 (West  
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Manic depressive (bipolar) disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for a psychosis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001), 5107 (West  Supp. 
2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical and personnel 
records, VA and private medical records, Social Security 
Administration records, correspondence from the veteran, the 
transcript of a Travel Board hearing and reports of VA 
examinations.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims. 




Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD and manic 
depressive (bipolar) disorder.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  

Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders in the service medical records.  No 
pertinent abnormalities were noted on the reports of an 
August 1962 separation examination or a June 1963 quadrennial 
examination.  Clinical evaluation of the veteran's 
psychiatric status at those times was normal.  On a Report of 
Medical History completed by the veteran in June 1963, he 
indicated that he had or had had trouble sleeping but denied 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort. 

Review of the service personnel records reveal that the 
veteran did not receive any awards or decorations indicative 
of participation in combat.  His military occupational 
specialty was reported as motor vehicle operator.  

An undated letter from a private physician indicates that the 
doctor had been treating the veteran since May 1989 for manic 
depressive psychosis.  

The veteran was hospitalized in 1990 for a manic episode.  

An April 1990 private medical record indicates that the 
veteran had been hospitalized from February to March of 1990.  
He presented with a history of increasing anxiety and 
wakefulness.  A doctor reported that he had seen the veteran 
on rare occasions over the last three to four years but there 
was no past history of any significant illness.  It was noted 
that the veteran's history was jumpy and erratic.  The 
examiner opined that the veteran was hypomanic at the time of 
the examination and required hospitalization.  

In a June 1990 letter, a private psychiatrist noted that the 
veteran had a history of manic depressive disorder relating 
back a number of years to when the veteran was working on a 
nuclear power plant in the Houston area and was in a manic 
state at that time.  The doctor noted that the veteran had at 
least one manic episode and one severe depressive episode 
prior to a February 1990 severe manic reaction.  In a 
September 1990 letter, the psychiatrist opined that the 
veteran's February 1990 hospitalization for a manic state was 
caused by work pressures.  

On a Social Security Administration disability report dated 
in October 1991, the veteran reported that he was first 
bothered by manic depression in February 1990.  

A Social Security Administration psychological consultation 
was conducted in February 1992.  The veteran's psychiatric 
history was noted.  The Axis I diagnoses were bipolar 
disorder and alcohol abuse/dependence in some remission by 
history.  An Axis II diagnosis of mixed personality was 
noted.  The veteran's military service was only mentioned in 
passing and no mental disorders were linked to this service.  

A comprehensive mental status evaluation for the Social 
Security Administration was conducted in July 1992.  The 
veteran reported that he served for four years in the United 
States Marine Corps and saw no combat.  The Axis I diagnosis 
was mixed bipolar disorder.  The disorder was not linked to 
active duty.  

A private psychiatric evaluation was conducted in March 1996.  
The veteran's chief complaint was bipolar disorder.  The Axis 
I assessments were bipolar I disorder, manic, in remission 
and history of alcohol dependence.  

The veteran's claims of entitlement to service connection for 
PTSD and manic depression were received in September 1996.  

The veteran was hospitalized at a VA facility in 1996.  It 
was noted that he had had three prior admissions for manic 
episodes.  He was complaining of recurrent nightmares of 
heavy seas while in the service.  The Axis I diagnoses were 
alcohol dependence and bipolar disorder.  

A private psychiatrist wrote in November 1996 that the 
veteran had been diagnosed with bipolar I disorder, alcohol 
dependence and PTSD.  

In a stressor statement which was received in March 1997, the 
veteran reported that he was subjected to beatings during 
Boot Camp.  He wrote that sometime around September 1958 he 
was on board a ship which was caught in a typhoon while 
heading to Laos.  He reported that he had to go down in a 
cargo hold during the storm to help catch and tie down loose 
trucks.  He indicated that he was later subjected to 
additional typhoons while on land in Okinawa which caused him 
to re-experience his shipboard trauma.  

A private psychiatric evaluation was conducted in March 1997.  
The veteran's chief complaint was depression and anxiety.  It 
was noted that he had been admitted to a private hospital in 
March 1996 when he was diagnosed with bipolar I disorder, 
manic, in remission and a history of alcohol dependence.  The 
veteran had previously reported talking about traumatic 
events during the Vietnam war when he was on a "gun ship" 
during a typhoon.  At the time of the examination, he was 
complaining, in part, of intrusive thoughts and frequent 
nightmares about his traumatic experiences during the Vietnam 
war.  The Axis I assessments were bipolar I disorder, alcohol 
dependence in early full remission and PTSD.  

In May 1997, the veteran submitted a copy of a letter he 
reportedly had written to his mother after he got off a ship.  
The letter did not mention any typhoons.  

August 1997 clinical records indicate the veteran reported 
that he had PTSD symptoms which he related to being beaten 
during Boot Camp and having endured being on a ship during a 
typhoon in the China Sea.  The impression was bipolar 
disorder and non-combat PTSD.  A separate record includes the 
notation that the veteran's main psychiatric diagnosis was 
bipolar disorder and that he had had depression dating back 
30 years.  Non-combat military trauma was identified.  The 
veteran was going to begin a six week PTSD treatment plan.  A 
third clinical record dated the same month included the 
notation that the veteran was a Vietnam combat veteran.  

The veteran was hospitalized at a VA facility from November 
1997 to December 1997 primarily for treatment of PTSD.  The 
Axis I diagnoses were PTSD, alcohol dependence and Bipolar 
disorder.  

A VA mental status examination was conducted in January 1998.  
The examiner reported that he had reviewed the veteran's 
claims file.  The veteran reported that he had had nightmares 
two to three times per week since the age of 27.  The 
nightmares revolved around Boot Camp where he was 
continuously beaten by drill instructors.  He indicated that 
he was choked, punched and karate chopped for twelve to 
sixteen weeks.  He stated that he was locked in on an 
ammunition ship during a typhoon for five days in 1959 but he 
did not remember the name of the ship.  

He reported that during the storm, ammunition trucks loaded 
on the ship were sliding around.  He reported that he began 
experiencing anxiety and dreams after his discharge from 
active duty.  The Axis I diagnoses were alcohol dependence 
and bipolar disorder by history in partial remission.  The 
examiner specifically noted that he did not diagnose PTSD as 
it was not clear that the veteran had a significant stressor 
and his story was completely unsubstantiated by his record.  
The examiner noted that the veteran had dreams of being 
beaten in the military but it was not clear if the beatings 
ever occurred.  While the veteran did have a restricted 
affect, he did not appear to have persistent symptoms of 
arousal.  He was capable of sleeping at night if he was kept 
up during the day.  He did not report a history of 
irritability, anger, hypervigilance, decreased concentration, 
or exaggerated startle reflex.  

A private physician wrote in January 1998 that he had not 
seen the veteran for two years but had been familiar in the 
past with his problems including bipolar manic depressive 
disorder and chronic alcoholism.  The major problem was 
reported to be affective disorder combined with alcoholism.  

A February 1998 VA clinical record includes the notation that 
the veteran reported experiencing flashbacks and nightmares 
of the military.  It was noted that he served in Laos for 
eighteen months and worked as a motor vehicle transport 
operator.  
The Axis I assessments were PTSD, bipolar disorder by history 
and alcohol abuse, dependence.  

A private psychiatric evaluation was conducted in April 1998.  
The veteran's chief complaint was depression.  It was noted 
that he had a history of emotional behavior dating back many 
years.  The Axis I assessments were bipolar I disorder, most 
recent episode depressed; alcohol abuse by history; and 
question of PTSD.  

In August 1998, the veteran submitted another stressor 
statement wherein he reported that he was regularly beaten 
during Boot Camp.  Sometime in 1958, he was on board a ship 
which was caught in a typhoon.  Some trucks reportedly broke 
loose from the heavy seas and began rolling around the deck.  
The veteran wrote that he and another man volunteered to tie 
the trucks back down.  He indicated that this was a very 
dangerous situation and he thought he was going to be killed.  
He was not actually hurt.  He also was exposed to several 
other typhoons while stationed on land in Okinawa.  

In June 2000, a private physician reported that he had known 
the veteran since the fall of 1998.  The doctor noted that 
the veteran was diagnosed with bipolar disorder and PTSD.  He 
reported that bipolar episodes had not occurred in the last 
two or more years but depression had been persistent and 
lately intensifying.  The author wrote that he had not 
challenged the diagnosis of PTSD in view of the chronic 
symptoms following certain events which sounded to the doctor 
like behavioral trauma of extraordinary severity and to which 
most people are not exposed in life including such things as 
being on board a small vessel in the Pacific during a 
typhoon.  The author noted that the veteran was in danger of 
being smashed by a loose vehicle during the typhoon.  The 
physician found that the diagnosis of PTSD was clinically 
valid.  

The veteran appeared before the undersigned in June 2000.  
His representative argued that service connection for PTSD 
was warranted as there were several clear diagnoses of the 
disorder included in the medical evidence of record.  

A stressor statement was received at the RO in October 2000.  
Reported stressors were beatings received during Boot Camp, a 
loss of eight weeks of training due to hospitalization during 
Boot Camp; and "Mounting out to Laos as part of the 12th 
Marine Provisional Brigade on board an ammunition ship and 
caught in a typhoon."  He also reported being exposed to 
typhoons while on land.  The incidents allegedly occurred 
between December 1958 and approximately September 1960.  When 
going to Laos, the veteran thought he was assigned to B 
Company, 3rd Motors, 3rd Marine Division, Fleet Marine Force.  
He thought the ammunition ship he was assigned to was the 
"Washburn."  He wrote that during the typhoon, he 
volunteered to secure trucks which had broken free below 
decks.  

In an undated Memorandum for the Record, the RO determined 
that the veteran's claimed stressor of being subjected to 
physical beatings during Boot Camp could not be confirmed or 
determined to be credible.  The RO noted that there were no 
notations in the service medical records of any trauma to the 
body.  They further noted that the United States Marine Corps 
would not condone such actions by its drill instructors and 
it would seem unlikely that such beatings would go unnoticed 
by other Marine Corps personnel.  

The RO further found that the veteran's claimed stressor of 
being in a typhoon while on board a Navy ship was not 
credible.  The RO further observed, based on the veteran's 
embarkation records, that he departed the continental United 
States on July 16, 1959 and arrived in Okinawa on July 31, 
1959; he left Okinawa on June 8, 1960 and arrived at Yangp'o-
RI, Korea on June 15, 1960, he left Yangp'o-RI, Korea on June 
19, 1960 and arrived back at Okinawa on June 21, 1960.  The 
RO then compared the report of the veteran's travels with 
research conducted through the United States Navy and Air 
Force Joint Typhoon Warning Center.  There were only two 
typhoons and two tropical storms in the month of June 1960.  
The RO noted that no other dates were searched because the 
veteran's records did not show embarkation until June 1960.  
Based on the RO's research, they determined that the veteran 
would not have been exposed to any typhoon in June 1960.  The 
RO concluded the Memorandum by noting that the stressors 
provided by the veteran were not credible.  

A VA PTSD examination was conducted by a board of two 
psychiatrists in May 2001.  The examination was specifically 
scheduled to determine if the veteran had PTSD and/or bipolar 
disorder which was related to active duty.  The claims file 
was reviewed.  The veteran reported that he first started 
experiencing mental problems during active duty when he would 
drink excessively and get into fights.  He also reported 
"highs" while in the service during which time he had a 
tremendous feeling of power and he felt very good.  He 
reported that he had difficulty sleeping for which he used 
alcohol.  He did not describe a classic manic episode and 
stated that he did not feel impaired by the highs.  

The veteran also reported that he began to experience 
depression while on active duty.  He did not seek psychiatric 
help in the service.  He was first diagnosed with bipolar 
disorder in February 1998.  It was noted that, while previous 
medical records indicated that the veteran had been abandoned 
and abused as a child and was raised by an Uncle and Aunt, at 
the time of the interview he did not mention that he was 
raised by relatives and he denied a history of abuse in 
childhood.  He reported two in-service stressors.  

One was being routinely beaten during Boot Camp by drill 
instructors and a platoon sergeant.  He could not remember 
the names of any of the men who beat him.  He also reported 
being on board an amphibious cargo ship which was caught in a 
typhoon.  Some vehicles on board the ship came loose and the 
veteran reportedly volunteered to re-secure the vehicles at 
great personal risk.  The Axis 1 diagnoses were alcohol 
dependence and bipolar I disorder, by history, in partial 
remission on medication, with depression possibly exacerbated 
by alcohol dependence.  

The examiners specifically found that the criteria for PTSD 
were not met.  The examiners reported that they agreed with 
the RO's determination that the veteran's claimed stressors 
" . . . are not credible based on review of the record and 
on [the examiner's] examination of the veteran."  The 
examiners noted that while the veteran may have had a serious 
stressor in the form of childhood abuse, this was pure 
speculation and did not support the current claim for service 
connection.  


The examiners further opined that the evidence of record did 
not support a finding that the veteran's bipolar disorder was 
a direct consequence of the his military service.  The 
examiners noted that while the veteran described highs during 
service, his explanations of the highs were vague and he was 
never treated for psychiatric problems during service.  All 
in-service psychiatric examinations were normal and his 
proficiency and conduct ratings were good.  Additionally, 
there was no evidence of any treatment for bipolar disorder 
until 1990.  The examiners could find no evidence to suggest 
that either alcohol abuse or bipolar disorder pre-existed 
service.  

The examiners referenced a hospitalization in 1990 which they 
found was sufficient to establish a diagnosis of bipolar I 
disorder.  They found ample evidence to suggest that the 
veteran's claimed stressors were not credible.  They also 
found problems with the veteran's self-reported history 
noting that he never reported anxiety symptoms until 
September 1996 and then at the time of a January 1998 
examination claimed to be having nightmares two to three 
times a week for 27 years and panic attacks since 1969.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
evidence of evidentiary showing of continuity.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Continuous service for 90 days or more during a period of 
peacetime service after December 31, 1946, and post-service 
development of a presumptive disease such as a psychosis to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet.  App. 247, 253 (1999).  


Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); see 38 U.S.C.A. § 
1154(b) (West 1991); see also Cohen v. Brown,  10 Vet. App. 
at 138; Zarycki v. Brown, 6 Vet. App. 91, 98  (1993).  

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy.  VAOPGCPREC 12- 99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West  
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996);  
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West,  12 
Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet.  
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  See 
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. § 
3.304(f) required a "clear" diagnosis of PTSD.  See 38 C.F.R.  
§ 3.304(f) (1996).  Accordingly, the revised regulations are 
more favorable to the veteran.  Karnas, supra.

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown,  10 
Vet. App. 128 (1997).  

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Service connection for PTSD 

The Board finds that service connection is not warranted for 
PTSD.  The veteran's PTSD claim is based on allegations that 
he was subjected to continuous beatings during Boot Camp and 
that he was on board a ship during a typhoon during which he 
had to help secure trucks which had broken loose at great 
personal risk.  Both of these alleged stressors are not 
related to combat and therefore require credible supporting 
evidence of their occurrence.  No such evidence has been 
received.  

With regard to any alleged in-service beatings, the service 
medical records and the service personnel records are silent.  
The veteran did not supply the names of any individuals 
involved and did not provide specific dates or any specific 
information with which an attempt could be made at 
verification from official sources.  No supporting lay 
statements have been submitted.  

The RO did attempt to confirm the veteran's alleged stressor 
of being on board a ship during a typhoon despite his vague 
descriptions of the incident.  When the veteran's sea 
travels, as evidenced by his embarkation orders, were 
compared to the known tracks of typhoons during the 
appropriate time period, it was shown that the veteran's ship 
was not near any typhoons.  

The Board notes that the objective medical evidence of record 
is silent as to any allegations of in-service assaults or 
typhoons or any problems related to military service, prior 
to the veteran's submission of his claim of entitlement to 
service connection for PTSD in September 1996.  

The Board finds that the only evidence of record 
demonstrating the occurrence of the veteran's claimed in-
service stressors is the veteran's own allegations.  There is 
no credible supporting evidence of the alleged in-service 
stressors upon which the claim of entitlement to service 
connection for PTSD may be granted.  On the contrary, the 
personnel documentation associated with the veteran's service 
is not reflective of any problems affecting the veteran's 
military service or efficiency therein.

Even if the Board were to accept the veteran's descriptions 
of his claimed stressors, the most recent VA special 
psychiatric examination conducted by a board of two 
specialists discounted any relationship between the veteran's 
current psychiatric symptomatology which included recitation 
of stressors, and service, and such examination concluded 
that PTSD was not present.

The Board acknowledges the evidence of record includes a June 
2000 opinion from a private psychiatrist that PTSD was 
present, and that such diagnosis has been provided earlier in 
the record.  The Board has determined that the opinion 
provided by the board of two VA psychiatrists is probative 
and should be accepted.  The medical examiners reviewed the 
entire evidentiary record and conducted a comprehensive 
examination of the veteran.  The medical specialists 
explained that the diagnostic criteria for a finding of PTSD 
were not met.  The private psychiatrist concluded that PTSD 
was present on the basis of the veteran's subjectively 
furnished history which, as the Board showed earlier, in 
contradictory.  The CAVC has held that the weight of a 
medical opinion is diminished where that opinion is, among 
other things, based on an inaccurate factual premise.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

While the private physician who provided his opinion in June 
2000 identified himself as the veteran's treating physician, 
the Board notes that the CAVC has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  In short, the appellant's private physician's 
opinion appears based on consideration of inaccurate facts 
and unsupported history reported by the veteran.

As is evident, the Board is persuaded by the opinion that 
PTSD is not present expressed by the May 2001 VA board of two 
examiners.  The CAVC has held that it is not error for the 
Board to favor the opinion of one competent medical expert 
over that of another, provided that the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429 (1995).

Reiterating the CAVCs holding in Hickson, supra, the Board 
notes that in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  The applicable specific criteria for service 
connection for PTSD pursuant to 38 C.F.R. § 3.304(f) require 
a diagnosis.  The basic initial requirement for service 
connection for PTSD, that is, a diagnosis of the disorder, 
has not been satisfied.  The most recent competent medical 
evidence of record resulted in a conclusion that PTSD was not 
shown to exist.


Service connection for manic depressive (bipolar) disorder. 

The Board finds that service connection is not warranted for 
manic depression.  The disorder was not present during active 
duty and there was no competent evidence of the presence of 
the disorder for many years after the veteran's discharge, 
muchless a psychosis having been shown to a compensable 
degree during the first post service year..  

While there is competent evidence of record demonstrating the 
current existence of manic depression, the currently 
diagnosed disorder has not been linked by competent evidence 
to active duty.  


An August 1997 clinical record includes the notation that the 
veteran was depressed for thirty years but this would 
indicate that the disorder began in 1967, five years after 
the veteran's discharge.  The only competent evidence of 
record which attempts to determine the etiology of the manic 
depression is included in the report of the May 2001 VA 
examination conducted by a board of two psychiatrists.  

Based upon a review of the claims files and examination of 
the veteran, the doctors concluded that the veteran's manic 
depression was not linked to active duty.  

The only evidence of record which links the current manic 
depression to active duty in any way is the veteran's own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
his manic depression is without probative value.  

As noted above, service connection requires medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet.  
App. 247, 253 (1999).  The evidence demonstrates that the 
veteran's manic depression was not linked to active duty and 
the claim must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for PTSD and manic 
depressive (bipolar) disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for manic depressive 
(bipolar) disorder, is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

